Case 1:18-cv-00327-RM-STV Document 225 Filed 12/08/20 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

  Civil Action No. 18-cv-00327-RM-STV

  ORSON JUDD,

            Plaintiff,

  v.

  KEYPOINT GOVERNMENT SOLUTIONS, INC.,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

            This matter is before the Court on Defendant’s Unopposed Motion to Dismiss Claims of

  23 Untimely Plaintiffs pursuant to Rule 12(c) (the “Motion”) (ECF No. 221). By Order dated

  October 27, 2020 (ECF No. 223), the Court gave notice to the parties that the Motion would be

  converted to a motion for summary judgment and allowed the parties to supplement the Motion,

  if they wished to do so. Defendant filed a supplement on November 3, 2020 (ECF No. 224). No

  further filings have been received and the time to do so has expired. After reviewing the Motion,

  the supplement, the court record, and the applicable law, and being otherwise fully advised, the

  Court finds and orders as follows.

       I.       BACKGROUND

            Plaintiff Orson Judd’s (“Judd”) collective action complaint under the Fair Labor

  Standards Act (“FLSA”) was filed March 10, 2017. In the complaint, Judd alleges that

  Defendant KeyPoint Government Solutions, Inc. (“KeyPoint”) misclassified its investigators as
Case 1:18-cv-00327-RM-STV Document 225 Filed 12/08/20 USDC Colorado Page 2 of 6




  independent contractors when they were employees. Accordingly, Judd claims that KeyPoint

  owes overtime wages to its investigators.

               The Court granted conditional certification of collective action members, notices were

  given, and 367 individual consents to join were filed. Of the 367 consents, KeyPoint contends

  that 307 of those individuals are subject to arbitration. Moreover, although the parties agreed to

  toll the statute of limitations for 468 days, Defendants contend – and Plaintiffs1 do not dispute –

  that the statute of limitations nonetheless bars the claims of 23 of the individuals who have

  joined this action. At issue now is Defendant’s Motion seeking relief under Fed. R. Civ. P. 56.

         II.      LEGAL STANDARD

               Summary judgment is appropriate only if there is no genuine dispute of material fact and

  the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986); Gutteridge v. Oklahoma, 878 F.3d 1233, 1238 (10th Cir.

  2018). Applying this standard requires viewing the facts in the light most favorable to the

  nonmoving party and resolving all factual disputes and reasonable inferences in his favor. Cillo

  v. City of Greenwood Vill., 739 F.3d 451, 461 (10th Cir. 2013). However, “[t]he mere existence

  of some alleged factual dispute between the parties will not defeat an otherwise properly

  supported motion for summary judgment; the requirement is that there be no genuine issue of

  material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007). Whether there is a genuine dispute as to

  a material fact depends upon whether the evidence presents a sufficient disagreement to require

  submission to a jury or is so one-sided that one party must prevail as a matter of law. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132,


  1
      By “Plaintiffs,” the Court is referring to Judd and all individuals who have consented to join this action.

                                                                2
Case 1:18-cv-00327-RM-STV Document 225 Filed 12/08/20 USDC Colorado Page 3 of 6




  1136 (10th Cir. 2000). A fact is “material” if it pertains to an element of a claim or defense; a

  factual dispute is “genuine” if the evidence is so contradictory that if the matter went to trial, a

  reasonable jury could return a verdict for either party. Anderson, 477 U.S. at 248.

                In a summary judgment context, federal courts, may “take judicial notice, whether

  requested or not (Fed. Rules Evid. Rule 201, 28 U.S.C.A.) of its own records and files, and facts

  which are part of its public records.” St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169,

  1172 (10th Cir. 1979).

         III.      DISCUSSION

                Under the FLSA, an action must be filed within two years after the action accrues. 29

  U.S.C. § 255(a). However, if the defendant’s alleged violation of the FLSA was “willful,” the

  statute of limitations is extended to three years. Id. KeyPoint argues that, assuming, arguendo,

  the three-year statute of limitations applies, the claims of the following 23 opt-ins are barred

  even with the tolling of the statute of limitations. The Court agrees.

                In this case, the undisputed material facts show that (1) after applying the maximum

  statute of limitations of three years, (2) based on the 23 opt-in Plaintiffs’ last dates of

  engagement2 and dates of when their consents to join were filed, and (3) the 468 days of the

  tolling of the statute of limitations, (4) the longest possible statute of limitations has run. As aptly

  summarized by KeyPoint, those facts are as follows:

                                                                         CTJ Filed              3 Year
         No.         Last         First Name         Engagement          (see ECF    Tolling     SOL         2 Year
                    Name                              End Date           No. 179)     Date       Date       SOL Date
           1.      Aguilar        Jose                  3/6/2015          8/19/2019 4/20/2018 4/21/2015      4/20/2016
           2.      Akana          Legran                5/7/2015          9/17/2019 5/19/2018 5/20/2015      5/19/2016


  2
      This is the last date in which the particular opt-in Plaintiff performed any services for KeyPoint.

                                                                3
Case 1:18-cv-00327-RM-STV Document 225 Filed 12/08/20 USDC Colorado Page 4 of 6




       3.     Alvarez     Elizabeth A.        2/9/2015       9/3/2019    5/5/2018     5/6/2015    5/5/2016
       4.     Amentas     Peter              3/10/2015      7/31/2019    4/1/2018     4/2/2015    4/1/2016
       5.     Baird       Denise M           3/16/2015      9/23/2019   5/25/2018    5/26/2015   5/25/2016
       6.     Baxter      Peter              3/24/2015       8/9/2019   4/10/2018    4/11/2015   4/10/2016
       7.     Bernt       Gustaf C           4/20/2015      9/23/2019   5/25/2018    5/26/2015   5/25/2016
       8.     Covington   Jeffrey             3/4/2015       8/2/2019    4/3/2018     4/4/2015    4/3/2016
       9.     Doyle       James              3/17/2015      8/19/2019   4/20/2018    4/21/2015   4/20/2016
       10.    Forsythe    Nicole             2/11/2015      8/26/2019   4/27/2018    4/28/2015   4/27/2016
       11.    Harris      Irvin              6/17/2014      9/17/2019   5/19/2018    5/20/2015   5/19/2016
       12.    Helms       Gina C.             3/5/2015       9/3/2019    5/5/2018     5/6/2015    5/5/2016
       13.    Henning     Michael P.         4/28/2015      9/17/2019   5/19/2018    5/20/2015   5/19/2016
       14.    Idso        Marvin             3/15/2015      9/17/2019   5/19/2018    5/20/2015   5/19/2016
       15.    Laskowski   Jerome             2/18/2015       8/2/2019    4/3/2018     4/4/2015    4/3/2016
       16.    Morris      Bruce W.            4/7/2015      9/30/2019    6/1/2018     6/2/2015    6/1/2016
       17.    Opyd        Sandra             2/17/2015      9/30/2019    6/1/2018     6/2/2015    6/1/2016
       18.    Pastuch     Jason              2/26/2015      8/19/2019   4/20/2018    4/21/2015   4/20/2016
       19.    Radtke      William            3/30/2015       8/9/2019   4/10/2018    4/11/2015   4/10/2016
       20.    Raffray     Jeanette S         3/24/2015      9/23/2019   5/25/2018    5/26/2015   5/25/2016
       21.    Rosen       Gregory            3/12/2015       8/9/2019   4/10/2018    4/11/2015   4/10/2016
       22.    Sherrill    Tommie             3/27/2015      9/17/2019   5/19/2018    5/20/2015   5/19/2016
       23.    Tyson       Charlie R.         2/15/2015      9/17/2019   5/19/2018    5/20/2015   5/19/2016

  (ECF No. 221, p. 5.) Accordingly, the Court finds summary judgment should be granted in favor

  of KeyPoint. See United Gov’t Sec. Officers of Am. Int’l Union v. Am. Eagle Protective Serv.

  Corp., 956 F.3d 1242, 1243 (10th Cir. 2020) (affirming district court’s grant of summary

  judgment in favor of employers as plaintiffs’ claims were barred by statute of limitations).

     IV.      CONCLUSION

           Based on the foregoing it is ORDERED

           (1) That Defendant’s Unopposed Motion to Dismiss Claims of 23 Untimely Plaintiffs

              pursuant to Rule 12(c) (ECF No. 221), converted to a motion for summary judgment

              under Fed. R. Civ. P. 56, is GRANTED; and



                                                   4
Case 1:18-cv-00327-RM-STV Document 225 Filed 12/08/20 USDC Colorado Page 5 of 6




        (2) That the following 23 opt-in Plaintiffs are hereby dismissed with prejudice as their

           claims are barred by the statute of limitations:

           (a) Jose Aguilar (Dkt. No. 155-2 pp. 11-12);

           (b) Legran Akana (Dkt. No. 163-1, p. 91);

           (c) Elizabeth Alvarez (Dkt. No. 158-1, p. 8);

           (d) Peter Amentas (Dkt. No. 141-2, pp. 31-32);

           (e) Denise Baird (Dkt. No. 168-1, p. 25);

           (f) Peter Baxter (Dkt. No. 153-3, pp. 13-15);

           (g) Gustaf Bernt (Dkt. No. 168-1, p. 37);

           (h) Jeffrey Covington (Dkt. No. 145-1, pp. 35-36);

           (i) James Doyle (Dkt. No. 155-1, pp. 59-60);

           (j) Nicole Forsythe (Dkt. No. 157-1, pp. 71-72);

           (k) Irvin Harris (Dkt. No. 163-1, p. 56);

           (l) Gina Helms (Dkt. No. 158-1, pp. 16-17);

           (m) Michael Henning (Dkt No. 163-1, p. 99);

           (n) Marvin Idso (Dkt. No. 163-1, p. 97);

           (o) Jerome Laskowski (Dkt. No. 145-1, pp. 38-39);

           (p) Bruce Morris (Dkt. No. 173-1, p. 15);

           (q) Sandra Opyd (Dkt. No. 173-2, pp. 36-37);

           (r) Jason Pastuch (Dkt. No. 155-2, pp. 5-6);

           (s) William Radtke (Dkt. No. 153-3, pp. 49-51);

           (t) Jeanette Raffray (Dkt. No. 168- 1, p. 47);


                                                 5
Case 1:18-cv-00327-RM-STV Document 225 Filed 12/08/20 USDC Colorado Page 6 of 6




           (u) Gregory Rosen (Dkt. No. 153-1, pp. 28-30);

           (v) Tommie Sherrill (Dkt. No. 163-1, p. 137); and

           (w) Charlie Tyson (Dkt. No. 163-1, p. 32).

        SO ORDERED.

        DATED this 8th day of December, 2020.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               6
